Exhibit 10(ss)
 
PERFORMANCE UNIT AGREEMENT
 
PERFORMANCE UNIT AGREEMENT (the “Agreement”) dated as of the Date of Grant set
forth in the Notice of Grant (as defined below), by and between PPL Corporation,
a Pennsylvania corporation (the “Company”), and the participant whose name
appears on the Notice of Grant (the “Participant”).
 
1.       Grant of Stock Based Award.  Subject to the terms and conditions of
this Agreement (including vesting conditions):
 
(a)      The Company hereby evidences and confirms its grant to the Participant,
effective as of the Date of Grant, of the number of stock based units contingent
upon Company financial performance (the “Performance Units”) specified in the
Notice of Grant attached hereto as Exhibit A and made a part hereof (“Notice of
Grant”).
 
(b)   (i)    If on any date, while the Performance Units are outstanding
hereunder the Company shall pay any cash dividend on its shares of Common Stock,
the Participant shall be granted, as of the applicable dividend payment date, a
“Cash Dividend Equivalent Award” which shall represent a future right to a cash
payment equal to the product of (x) the number of "Total Performance Units" (as
defined below) held by the Participant hereunder as of the related dividend
record date, multiplied by (y) the amount of such cash dividend per share of
Common Stock, rounded down to the nearest whole cent.
 
(ii)    If on any date while the Performance Units are outstanding hereunder the
Company shall pay any dividend on its shares of Common Stock in the form of
shares of Common Stock, the Participant shall be granted, as of the applicable
dividend payment date, right to a future number of shares of Common Stock, equal
to the product of (x) the number of Total Performance Units held by the
Participant hereunder as of the related dividend record date, multiplied by (y)
the number of shares of Common Stock (including any fraction thereof) payable as
a dividend on one share of Common Stock, rounded down to the nearest whole Unit.
 
(iii)   At any point in time, the total of all Performance Units, Cash Dividend
Equivalent Awards, and rights to the stock dividends, if any, referred to in
Section 1(b)(ii) above, shall be defined as "Total Performance Units."
 
(c)      This Agreement and the Total Performance Units granted hereunder are
subject to all of the terms and conditions of the PPL Corporation Incentive
Compensation Plan or the PPL Incentive Compensation Plan for Key Employees,
whichever may apply (the “Plan”), which are incorporated by reference
herein.  If there is any inconsistency between the terms hereof and the terms of
the Plan, the terms of the Plan shall govern.  Any capitalized terms used herein
without definition shall have the meanings set forth in the Plan.  The Total
Performance Units shall be considered “Other Stock-Based Awards” under the Plan.
 
2.       Vesting of Total Performance Units.
 
(a)      Vesting.
 
(i)      Except as otherwise provided in Section 2(b) or Section 2(c), subject
to the achievement of the performance goals (the “Goals”) established by the
Committee, or the CLC if applicable, for the performance period (the
“Performance Period”) set forth in the Notice of Grant, and to the continued
employment of the Participant through the conclusion of the Performance Period
the Total Performance Units will become vested based on the extent to which the
Goals are satisfied at the conclusion of the Performance Period, as and to the
extent set forth in the Notice of Grant (the percentage of the Total Performance
Units which so vest being referred to as the “Vesting Percentage”).
 
(ii)      Promptly after the conclusion of the Performance Period, the
Committee, or CLC if applicable, will determine whether the Goals have been
satisfied, and will certify in writing as to whether such Goals were in fact
satisfied.  Based on the Committee’s (or CLC's) determination and certification,
(A) the Total Performance Units will vest as and to the extent set forth in the
Notice of Grant, and (B) all Performance Units, Cash Dividend Equivalent Awards,
and rights to stock dividends referred to in Section 1(b)(ii), if any, that do
not vest in accordance with the foregoing shall be immediately forfeited and
cancelled by the Company without any consideration.
 
(b)       Termination of Employment.
 
(i)       General.  Except as provided in Section 2(b)(ii) below, in the event
of the Participant’s termination of employment with the Company and its
Affiliated Companies for any reason prior to the conclusion of the Performance
Period, the Participant's Total Performance Units shall be immediately forfeited
and cancelled by the Company without consideration.
 
(ii)       Death, Disability, Retirement.
 
(A)      In the event of the Participant’s termination of employment with the
Company and its Affiliated Companies due to death, Disability or Retirement
(each as defined below) prior to the conclusion of the Performance Period, the
Total Performance Units shall remain outstanding and eligible for vesting
through the conclusion of the Performance Period (or, if applicable, an earlier
Change in Control (as defined below)) as described in Section 2(a) above;
provided, that, in such event, only a pro rata portion (as described below in
this Section 2(b)(ii)(B)) of the Total Performance Units shall be eligible to
become vested, and, to the extent so vested, shall be settled and paid as
provided in Section 3; and
 
(B)      Subject to Section 2(c) below (in the event of a Change in Control
following termination of employment due to death, Disability or Retirement and
prior to the conclusion of the Performance Period), such pro rata portion shall
be determined by multiplying the number of Total Performance Units that would
have vested had the Participant’s employment continued through the conclusion of
the Performance Period, subject to actual achievement of the Goals, multiplied
by a fraction, the numerator of which is the number of pay periods elapsed from
the commencement of the Performance Period through the date of the Participant’s
termination of employment, and the denominator of which is the number of pay
periods in the Performance Period; and
 
(C)      Upon the determination of the number of Total Performance Units
pursuant to Section 2(b)(ii) that shall vest, all remaining unvested Total
Performance Units shall be immediately forfeited and cancelled by the Company
without consideration.
 
(D)      “Disability” for these purposes means termination of the Participant’s
employment with the Company and the Participant’s receipt of benefits under the
PPL Long Term Disability Plan for three months (by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to be continuous for a period of not less than 12
months).
 
(E)      “ Retirement” for these purposes means termination of the Participant’s
employment with the Company and the Participant’s election for monthly
retirement benefits to commence immedi­ately under the PPL Retirement Plan, or,
if the Participant is not a participant in the PPL Retire­ment Plan, the
Participant elects or is eligible for immediate commencement of benefits under
any other defined benefit pension plan, whether or not tax qualified (such as
the PPL SERP).
 
(c)      Change in Control. Notwithstanding the foregoing, in the event of a
Change in Control (as defined in the Plan) prior to the conclusion of the
Performance Period while a Participant remains employed with the Company and its
Affiliated Companies (or following termination of employment due to death,
Disability or Retirement), (x) the Performance Period shall be deemed to
conclude immediately prior to the Change in Control, and (y) a pro rata portion
of all then unvested Total Performance Units will become immediately vested as
though there had been achievement of Goals satisfying the Target Award (as
defined in Exhibit A), such pro rata portion determined by multiplying the
number of Total Performance Units, in each case represented by the Target Award,
by a fraction, the numerator of which is the number of days elapsed from the
commencement of the Performance Period through the date immediately prior to the
Change in Control (or, if earlier, the date of the Participant’s termination of
employment due to death, Disability or Retirement, consistent with Section
2(b)(ii) above), and the denominator of which is the number of days in the
Performance Period.  All remaining Total Performance Units that do not so vest
in accordance with the foregoing provisions of this Section 2(c) shall be
immediately forfeited and cancelled by the Company without consideration.
 
(d)      No shares of Common Stock will be issued or issuable (or other
consideration be payable) with respect to any portion of the Total Performance
Units that do not vest in accordance with the foregoing provisions of Section 2.
 
3.       Payment Date. Subject to Section 7(c), on the Payment Date (as defined
below), the Company shall issue to the Participant one share of Common Stock in
settlement of each outstanding Performance Unit and each outstanding right to
one share of Common Stock under the stock dividend provision of Section
1(b)(ii), if any, that vest as provided in Section 2, and the Company shall make
a cash payment to the Participant with respect to any Cash Dividend Equivalent
Awards that vest as provided in Section 2.  The “Payment Date” upon which this
Award shall be settled and paid shall occur as soon as practicable following the
conclusion of the Performance Period and the date that the Committee (or CLC)
determines and certifies that the Goals with respect to the Performance Period
have been satisfied (but in no event later than 2½ months after the conclusion
of the Performance Period); provided, however, in the case of settlement as a
result of a Change in Control pursuant to Section 2(c), the Payment Date shall
occur as of immediately prior to the Change in Control and provided, further, no
payment to a participant who has terminated employment for any reason other than
Disability or a Change in Control shall be made until six months after the date
of termination of employment.
 
No fractional shares of Common Stock shall be issued.  Fractional shares shall
be settled through a cash payment based on the Fair Market Value of the Common
Stock on the Payment Date.
 
4.       Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Common Stock acquired upon
settlement of the Total Performance Units unless such shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the shares, and
Participant may not sell the shares of Common Stock, if the Company determines
that such sale would not be in material compliance with such laws and
regulations.
 
5.       Participant’s Rights with Respect to the Total Performance Units.
 
(a)       Restrictions on Transferability. The Total Performance Units granted
hereby are not assignable or transferable, in whole or in part, and may not,
directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including,
without limitation, by gift, operation of law or otherwise) other than by will
or by the laws of descent and distribution to the estate of the Participant upon
the Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan, as if such beneficiary or the estate
were the Participant.
 
(b)       No Rights as Stockholder. The Participant shall not have any rights as
a stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Common Stock corresponding to the
Total Performance Units granted hereby, unless and until shares of Common Stock
are actually issued to the Participant in respect thereof.
 
6.       Adjustment in Capitalization. In the event of any change in the
outstanding Common Stock by reason of any recapitalization, combination or
exchange of shares or other similar changes in the Common Stock, appropriate
adjustment shall by made by the Committee, or CLC if applicable, in the shares
Common Stock underlying the Total Performance Units, if any, theretofore awarded
to the Participant.  Such adjustment shall be conclusive and binding for all
purposes.
 
7.       Miscellaneous.
 
(a)       Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns, any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
 
(b)       No Right to Continued Employment. Nothing in the Plan or this
Agreement shall interfere with or limit in any way the right of the Company or
any of its Subsidiaries or Affiliated Companies to terminate the Participant’s
employment at any time, or confer upon the Participant any right to continue in
the employ of the Company or any of its Subsidiaries.
 
(c)       Tax Withholding. The Company and its Subsidiaries and Affiliated
Companies shall have the right to deduct from all amounts payable to the
Participant (whether under the Plan or otherwise) any amount of taxes required
by law to be withheld in respect of settlement of the vested Total Performance
Units, as may be necessary in the opinion of the Company to satisfy tax
withholding required by law to be withheld.  The Company will meet such
obligations with respect to the settlement and payment of any vested Total
Performance Units by having the Company withhold the least number of whole
shares of Common Stock having a Fair Market Value sufficient to satisfy the
amount required to be withheld in respect of settlement and payment of the
vested Total Performance Units.
 
(d)       Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the Commonwealth of Pennsylvania regardless of the
application of rules of conflict of laws that would apply to the laws of any
other jurisdiction.
 
(e)       Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Total
Performance Unit Award evidenced hereby, the Participant acknowledges: (i) that
the Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; (ii) that the Award does not create any contractual or
other right to receive future grants of Awards; (iii) that participation in the
Plan is voluntary; (iv) that the value of the Total Performance Unit Award is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; and
(v) that the future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.
 
(f)       Headings and Captions. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
 
(g)       Amendments.  The terms of this Agreement may be amended from time to
time by the Committee in its sole discretion in any manner it deems appropriate;
provided that no such amendment shall, without the Participant’s consent,
diminish the Participant’s rights under this Agreement.
 
(h)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.
 
To confirm your acceptance of the foregoing, kindly sign and promptly return one
copy of this Agreement and Exhibit A to the Company.
 


Sincerely,
PPL Corporation




By:  _________________________________
            




Signature of Employee:  _________________________________
 
Date:  _________________________________
 


--------------------------------------------------------------------------------



 
Exhibit A
 
PPL CORPORATION INCENTIVE COMPENSATION PLAN
 
PPL CORPORATION INCENTIVE COMPENSATION PLAN FOR KEY EMPLOYEES
 


PERFORMANCE UNIT AWARD


NOTICE OF GRANT


The number of shares of PPL Common Stock that may be earned and become vested
under this Performance Unit Award shall be based on the achievement of
pre-established performance goals as set by the Committee or the CLC, if
applicable, for the Performance Period, based on the following:


Name of Participant: ________________.


Date of Grant: _____________.


Total Number of Performance Units Awarded (subject to vesting): _____ shares of
Common Stock.


Threshold Award: _____ shares of Common Stock.


Target Award: _____ shares of Common Stock.


Maximum Award: ______ shares of Common Stock (i.e., 200% of Target Award).


Performance Period:  January 1, 2008 to December 31, 2010.


Performance Measure: Total Shareholder Return (“ TSR”), meaning stock price
growth, plus dividends paid, divided by stock price at start of period:


[Change in Stock Price + Dividends Paid ]÷ Beginning Stock Price


The “ Change in Stock Price” represents the Ending Stock Price minus the
Beginning Stock Price, adjusted for the effects of any common stock splits.  “
Dividends Paid” means the total of all dividends paid on one share of the
underlying common stock during the Performance Period.  “ Beginning Stock Price”
means the closing price of the stock on the first trading day in the Performance
Period, adjusted for the effect of any common stock splits.  “ Ending Stock
Price” means the closing price of the stock on the last trading day of the
Performance Period.




Peer Index: The S&P Electric Utilities Index.


Earnout Schedule: PPL’s relative TSR vs. TSR for companies in the Peer Index




--------------------------------------------------------------------------------





Percentile Rank
(PPL TSR performance, relative to companies in Peer Index)
Payout
(Expressed as a % of Target Award)
85 th Percentile or above
200% (i.e., the Maximum Award)
50 th Percentile
100% (i.e., the Target Award)
40 th Percentile
50%
Below 40 th Percentile
0%



** Full interpolation between percentile points between the 40 th and 85 th
percentile. Maximum possible payout is the Maximum Award (i.e., 200% of target
number of shares of Common Stock).


Signature of Employee: _________________________________
 
Date:  _________________________________